Broyles, C. J.
This is an action arising under the workmen’s compensation law, and is a contest between two women, Georgia Bedman and Pearl Bedman, each of whom claims to have been the lawful wife of Leonard Bedman at the time of his. death. The director of the Department of Industrial Delations, who tried the ease, upon conflicting evidence, held that Georgia Bedman was the lawful wife of the deceased employee at the date of his death, and awarded compensation to her. Pearl Bedman appealed to the superior court, and that court affirmed the award. After a careful reading of the evidence, we are satisfied that the finding and the award of the director are amply authorized, and that the judge of the superior court did not err in affirming the award.

Judgment affirmed.

MacIntyre, J., concurs. Guerry, J., dissents.